UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2147


RASHAD RANZY,

                     Plaintiff - Appellant,

              v.

CRUMLEY ROBERTS, LLP,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:20-cv-00477-FDW-DCK)


Submitted: October 27, 2021                                 Decided: November 17, 2021


Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rashad Ranzy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rashad Ranzy appeals the district court’s order dismissing as frivolous his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ranzy v. Crumley Roberts LLP, No. 3:20-cv-00477-FDW-DCK (W.D.N.C. Sept. 25,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2